Citation Nr: 1234707	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 20, 2009, for the grant of an aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2009, the Veteran was notified of the time and place of a hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2011).  In April 2012, however, the Veteran submitted a statement to VA indicating that he wished to withdraw his request for a hearing.  Accordingly, the Board will proceed with adjudication of his appeal.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The claim seeking an aid and attendance allowance for the Veteran's spouse was received by the RO on March 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 2009, for the grant of an aid and attendance allowance for the Veteran's spouse have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the earlier effective date issue on appeal represents a downstream issue following the RO's May 2009 grant of an aid and attendance allowance for the Veteran's spouse.  Thus, no further VCAA notice is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board observes that the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Further, the VA General Counsel has determined that, where there is no legal basis for a veteran's claim, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

By way of background, the Board notes that the Veteran has been in receipt of 100 percent disability ratings for neurogenic bowel and for spondylosis and spondylolisthesis with L4-S2 fusion with stimulator and rod placement, arachnoiditis, scars, adhesions, radiculopathy, muscle atrophy, and paraplegia.  In addition, he receives a 60 percent disability rating for a neurogenic bladder, a 10 percent disability rating for residuals of left Achilles tendon injury, and a noncompensable disability rating for retrograde ejaculation with impotence since August 1993.  He has also been found entitled to special monthly compensation under 38 U.S.C.A. § 1114 for loss of use of creative organ (subsection k), for having both a disability rated as 100 percent disabling and another disability rated as 60 percent disabling (subsection s), and for being in need of regular aid and attendance (subsection (r)(1)), since August 20, 1993.  The Veteran has also been awarded entitlement to specially adapted housing and to automobile and adaptive equipment.

In early 2009, the RO received a claim requesting an aid and attendance allowance for the Veteran's spouse.  By a May 2009 rating decision, the RO granted the Veteran's claim for an aid and attendance allowance for his spouse, effective from March 20, 2009, the date reflected on the application form as the date the RO received the claim.  The Veteran appealed the effective date, contending that his representative had actually submitted the claim on January 15, 2009, and that the RO had failed to record the receipt of the claim until the date marked on the form of March 20, 2009.  Thus, he maintained that the effective date of the award of an aid and attendance allowance for his spouse should be January 15, 2009.

A veteran entitled to receive compensation for service-connected disability, which is rated at not less than 30 percent, if and while rated totally disabled, shall be entitled to additional compensation for a dependent spouse.  38 U.S.C.A. §§ 1115(1)(E), 1135 (West 2002).  A veteran's spouse will be considered in need of regular aid and attendance if she/he: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances with the aid of another; inability to feed self; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment).  38 C.F.R. § 3.351(c) (2011). 
The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  No other specific statutory provision under section 5110 of Title 38, United States Code, provides specific legal criteria for the award of compensation to the Veteran's spouse based on the need for aid and attendance. 

The applicable regulation governing effective dates provides that for claims granted for compensation to the Veteran's spouse based on the need for aid and attendance, the effective date of such an award will be the date of receipt of claim or date entitlement arose, whichever is later.  There is one exception to the rule under this regulation; specifically, when an award of disability compensation based on an original claim or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of the veteran's spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which the spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401(a)(3) (2011).  This exception, however, is not for application in this case, as the Veteran had long been in receipt of his service-connected disability rating at the time he was awarded aid and attendance for his spouse, and the claim that was used to award the compensation benefits was not an original or reopened claim for disability compensation benefits for the Veteran. 

Therefore, the question before the Board becomes on what specific date the Veteran filed a claim for entitlement to compensation based on the need for aid and attendance for his spouse.  A review of the record reveals that the RO received the Veteran's claim for an aid and attendance allowance on March 20, 2009.  The date stamp on the application form is clear.  The Veteran contends, however, that his representative actually submitted the application form on January 15, 2009, and that the claim was in the possession of the RO for more than two months before its receipt was recorded via date stamp.  To support this contention, the Veteran has submitted a printout from his representative's database indicating that on January 15, 2009, the representative received a claim from the Veteran for aid and attendance for his wife, and "submitted claim for A&A for his wife."  The database printout also indicates that documents produced on January 15, 2009, concerning the Veteran's claim include both "Letter Incoming" and "Letter Outgoing."  As the Veteran and his representative have both noted, the representative's database cannot be altered with regard to the date documents were generated.  The Veteran's representative has also submitted argument, dated in March 2010, arguing that the claim was indeed submitted to VA on January 15, 2009, and that "[t]his time frame was during the date stamp changeover and the moving of all the claim folder file cabinet[s]."  Thus, the Veteran and his representative contend that, despite the date stamp on the claim of March 20, 2009, the RO in fact did receive the claim on January 15, 2009, and merely failed to properly record its receipt for over two months.

The Board has considered the Veteran's argument that his representative in fact submitted the claim on January 15, 2009, but that the claim was simply not recorded by VA until March 2009.  In this regard, the Board further acknowledges the Veteran's argument that this period of time encompassed the "date stamp changeover and the moving of all the claim folder file cabinet[s]."  However, despite the January 15, 2009, date on the representative's cover letter accompanying the claim, the Board finds that the preponderance of evidence in the file does not support a finding that the Veteran's claim was actually received by VA until March 20, 2009.

In this regard, the Board notes that the Court has applied a presumption of regularity to all manner of VA processes and procedures official acts, and, "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran contends that his representative filed the claim on January 15, 2009, and has submitted both a dated letter and a printout from the representative's database reflecting that date, the Board finds that the preponderance of the evidence continues to support a finding that the RO did not actually receive the claim until March 20, 2009.  In this regard, the Board acknowledges that the evidence does suggest that the Veteran's representative initiated its processing of the Veteran's claim on January 15, 2009, including the drafting of a cover letter to accompany the claim.  However, the evidence submitted by the Veteran and his representative serve only to establish that the representative initiated its processing of the claim on January 15, 2009.  The evidence does not clearly establish that any such processing included the receipt of the claim by the RO.  Indeed, there is no evidence to the effect that the representative hand-delivered the claim to the RO, as opposed to submitting the claim by postal mail, FAX, or some other means.  The Veteran and his representative have not presented evidence addressing their actual knowledge of the date of receipt; the only such evidence is the testimony of the Veteran and his representative that the database showing the January 15, 2009, date "cannot be altered as far as dates."  Without evidence to suggest that the representative's processing of the claim on January 15, 2009, actually included the delivery of the claim to the RO, the Board is forced to conclude that the presumption of regularity has not been rebutted and that the date of March 20, 2009, as stamped by the RO on the claim, is in fact the correct date of receipt of the claim.  

Without evidence that the RO actually received the claim prior to March 20, 2009-as opposed to evidence that the representative processed the claim prior to that date-and with the presumption of regularity of the official acts of public officers, the Board must conclude that the RO would have properly date-stamped and processed the Veteran's claim immediately upon receipt.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds that the Veteran's and his representative's assertions that he submitted the claim earlier than March 20, 2009, along with evidence that the representative began processing the claim on January 15, 2009, are not sufficient evidence to rebut the presumption of regularity in the administrative process.  Therefore, because the presumption of regularity in the administrative process has not been rebutted, the Board finds that the claim was not received until March 20, 2009. 

In sum, the preponderance of the evidence is against a finding that the Veteran or his representative submitted his claim for aid and attendance for his spouse until March 20, 2009-the date identified on the claim as the date VA actually received the claim.  As such, an earlier effective date of January 15, 2009, cannot be awarded.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 20, 2009, for an award of an aid and attendance allowance for the Veteran's spouse.  As the preponderance of the evidence is against the Veteran's claim, the benefits of the doubt doctrine is not applicable.  Consequently, the Veteran's appeal must be denied.


ORDER

An effective date prior to March 20, 2009, for an award of an aid and attendance allowance for the Veteran's spouse is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


